Citation Nr: 0028076	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-46 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating, greater than 20 
percent, for degenerative joint disease of the glenohumeral 
joint of the left (minor) shoulder prior to July 28, 1998.

2.  Entitlement to an increased rating, greater than 30 
percent, for degenerative joint disease of the glenohumeral 
joint of the left (minor) shoulder as of July 28, 1998.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for a postoperative right shoulder acromioclavicular 
separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
December 1993.  The veteran had seven years, one month, and 
nine days of prior active service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established an increased 
rating of 20 percent for degenerative joint disease of the 
glenohumeral joint of the left (minor) shoulder; which 
continued a 10 percent rating for hypertension; and which 
denied entitlement to compensation pursuant to 38 U.S.C. 
§ 1151 for a postoperative right shoulder acromioclavicular 
separation.

The issues of entitlement to increased ratings for the 
veteran's left shoulder and hypertension were previously the 
subject of an August 1998 Board decision, to which was 
attached a remand of the veteran's claim for benefits 
pursuant to 38 U.S.C. § 1151.  However, the Board decision on 
those two issues was vacated by means of a March 1999 Order 
of the United States Court of Appeals for Veterans Claims 
(Court), pursuant to a March 1999 Joint Motion for Remand of 
Two Issues, for Dismissal of the Remaining Issue, and to Stay 
Further Proceedings.  The Court remanded those two issues to 
the Board.

Subsequent to the March 1999 Order of the Court which vacated 
the August 1998 Board decision, the issues of entitlement to 
increased ratings for the veteran's left shoulder and 
hypertension were remanded for development.  The requested 
development on all three claims has been completed and these 
claims are again before the Board.


FINDINGS OF FACT

1.  Prior to July 28, 1998, the evidence does not show that 
the veteran's left shoulder disability was productive of 
limitation of arm motion to 25 degrees from the side.

2.  As of July 28, 1998, the evidence does not show that the 
veteran's left shoulder disability was productive of 
ankylosis of the scapulohumeral articulation, loss of the 
head of the humerus, nonunion of the humerus, or fibrous 
union of the humerus.

3.  The evidence does not show that the veteran's left 
shoulder disability is productive of an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

4.  The evidence does not show that the veteran's 
hypertension results in diastolic pressures of predominantly 
110 or more or in systolic pressures of predominantly 200 or 
more.

5.  There is no competent evidence of record which shows that 
there is any additional disability or aggravation of 
disability, to include any disability of the right shoulder, 
resulting from or caused by VA medical or surgical treatment, 
hospitalization, or examination.

6.  There is no competent evidence of record which shows that 
there is any disability which is the result of VA hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C. 
§ 1701(3)(A), and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating, 
greater than 20 percent, for degenerative joint disease of 
the glenohumeral joint of the left (minor) shoulder prior to 
July 28, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5200-5203 
(1999).

2.  The criteria for entitlement to an increased rating, 
greater than 30 percent, for degenerative joint disease of 
the glenohumeral joint of the left (minor) shoulder as of 
July 28, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.71, 4.71a, Diagnostic Codes 
5200-5203 (1999).

3.  The criteria for entitlement to an increased rating, 
greater than 10 percent, for hypertension, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).

4.  The veteran's claim of entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for a postoperative right 
shoulder acromioclavicular separation is not well grounded.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating for degenerative joint 
disease of the glenohumeral joint of the left (minor) 
shoulder.

The veteran contends, in essence, that his degenerative joint 
disease of the glenohumeral joint is more severe than 
evaluated, warranting a rating greater than 20 percent prior 
to July 28, 1998, and a rating greater than 30 percent as of 
July 28, 1998.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claims are denied.

The veteran established service connection for degenerative 
joint disease of the glenohumeral joint of the left shoulder 
by means of a May 1994 rating decision, which assigned a 10 
percent disability rating.  That veteran established 
entitlement to an increased rating of 20 percent by means of 
a June 1995 rating decision, which is the subject of this 
appeal.

During the pendency of the veteran's appeal, he established 
entitlement to an increased rating of 30 percent for 
degenerative joint disease of the glenohumeral joint of the 
left shoulder by means of a December 1999 rating decision.  
That rating decision assigned an effective date of July 28, 
1998, for the increase.  That rating decision further stated 
that the increased rating of 30 percent, the maximum 
schedular rating for the veteran's disability was a full 
grant of benefits sought on appeal and that the appeal was 
considered satisfied.

However, the Board finds that the December 1999 rating 
decision did not constitute a full grant of benefits sought 
on appeal.  First, the effective date of the increase was 
July 28, 1998, well after the date of the veteran's claim for 
increase.  Therefore, the issue of entitlement to a rating 
greater than 20 percent prior to July 28, 1998, remains on 
appeal.  Second, although the veteran has attained the 
maximum schedular rating, VA is still obligated to consider 
whether extraschedular compensation may be warranted.  
Therefore, the issue of entitlement to a rating greater than 
30 percent as of July 28, 1998, remains on appeal.  
Furthermore, VA is required to consider whether an increased 
rating may be warranted pursuant to other potentially 
applicable rating criteria.  As there are rating criteria for 
the evaluation of disabilities of the minor shoulder which 
provide for ratings in excess of 30 percent, the Board finds 
that those rating criteria must also be considered.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The veteran's degenerative joint disease of the 
glenohumeral joint of the left (minor) shoulder is evaluated 
pursuant to the criteria found in Diagnostic Codes 5200-5203 
of the Schedule.  38 C.F.R. § 4.71a (1999).  Under those 
criteria, a rating of 20 percent is warranted where the 
evidence shows favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees and the ability to 
reach the mouth and head (Diagnostic Code 5200); limitation 
of motion to midway between the side and shoulder level 
(Diagnostic Code 5201); recurrent dislocation of the humerus 
at the scapulohumeral joint with infrequent episodes, and 
guarding of movement only at shoulder level, or with frequent 
episodes and guarding of all arm movement (Diagnostic Code 
5202); or dislocation of the clavicle or scapula, or nonunion 
of the clavicle or scapula with loose movement.  38 C.F.R. 
§ 4.71a (1999).

A rating greater than 20 percent is warranted where the 
evidence shows intermediate ankylosis between favorable and 
unfavorable of the scapulohumeral articulation (Diagnostic 
Code 5200); limitation of arm motion to 25 degrees from the 
side (Diagnostic Code 5201); or fibrous union of the humerus, 
nonunion of the humerus (false flail joint), or loss of the 
head of the humerus (flail shoulder) (Diagnostic Code 5202).  
38 C.F.R. § 4.71a (1999).

The veteran's disability is to his left (minor) shoulder.  
Therefore, the Board has used the criteria for rating 
disabilities of the minor shoulder in evaluating this 
disability.  See 38 C.F.R. § 4.69 (1999).  The normal range 
of shoulder forward elevation (flexion) is to 180 degrees.  
The normal range of shoulder abduction is to 180 degrees.  
The normal range of shoulder external rotation is to 90 
degrees.  The normal range of shoulder internal rotation is 
to 90 degrees.  38 C.F.R. § 4.71, Plate I (1997).


A.  Entitlement to a rating greater than 20 percent prior to 
July 28, 1998.

The veteran's claim of entitlement to rating greater than 20 
percent for his left shoulder disability prior to July 28, 
1998, remains on appeal.  Therefore, the Board will evaluate 
the evidence prior to July 28, 1998, to determine whether an 
increase in disability was shown which would warrant a rating 
greater than 20 percent.

A January 1994 VA examination noted that the veteran was in 
an automobile accident in December 1990 and was left with a 
painful shoulder.  Surgery was done in February 1991 using a 
Bristow procedure to reconstruct the shoulder, and perhaps 
helped a little, but not much.  The veteran complained of 
constant pain in the shoulder for which he took medication.  
Six months following the surgery, he returned to duty on a 
permanent physical profile.  Examination of the left shoulder 
revealed it to be symmetrical to the right.  There was a six 
inch scar over the deltoid-pectoral groove.  The scar was 
nontender and non-adherent.  There was no swelling, erythema, 
tenderness, or crepitation present.  Abduction of the 
shoulder was limited to 56 degrees.  Forward elevation was to 
51 degrees.  Backward elevation was to 44 degrees.  Adduction 
was to 0 degrees.  Internal rotation was limited to 80 
degrees.  External rotation was limited to 10 degrees.  The 
examiner stated that he got the distinct impression that "he 
is not exerting maximum effort in carrying out these 
maneuvers."  He was able to maintain his arm in abduction 
against gravity but not against resistance.  There was no 
evidence of muscle atrophy in either the shoulder girdle or 
the arm.  X-ray of the left shoulder showed a metal screw 
projected over the inferior aspect of the glenoid fossa.  No 
other significant abnormality was seen in the left shoulder.  
The examiner diagnosed residuals of a left shoulder injury.

A January 1994 VA medical report notes that the veteran's 
left shoulder was status post Bristow procedure and was 
capable of 60 degrees of abduction and 90 degrees of flexion.  
The veteran stated that he did not want the screw in that 
shoulder removed.  The examiner on consult noted pain on 
motion with abduction of 40 degrees, flexion of 30 degrees, 
internal rotation or 15 degrees, and external rotation of 30 
degrees.  X-rays showed osteoarthritic changes.  The plan was 
to continue conservative treatment.

A January 1994 private medical report notes that the 
veteran's upper extremities were neurovascularly intact.  The 
left shoulder had some tenderness over the site of the 
previous Bristow procedure.

A February 1994 VA radiology report of the left shoulder 
demonstrated postoperative changes per the current anterior 
dislocation of the left humeral head with a metallic 
orthopedic screw projecting over the medial aspect of the 
left scapula.  No definite acute fracture or subluxation was 
identified.  Mild degenerative osteoarthritic changes were 
seen in the left glenohumeral joint.  The left 
acromioclavicular joint was within normal limits for the 
veteran's chronological age.

An April 1994 VA medical report notes that the veteran's left 
shoulder was capable of 90 degrees of flexion, 35 degrees of 
extension, and 80 degrees of abduction.

An August 1996 VA joints examination notes that the veteran 
had a dislocation of the left shoulder in 1990 in a motor 
vehicle accident.  He underwent Bristow procedure in February 
1991.  Since that time, he continued to complain of pain in 
the left shoulder with worsening.  He described the pain as 
stiffness and deep pain which was worse upon waking in the 
morning.  He was able to work it out to some degree over the 
day, but had constant pain.  He had been told in the past 
that the screw from the Bristow repair was causing irritation 
in the musculocutaneous nerve distribution.  The pain was 
localized to the anterior shoulder and deep.  The examiner 
noted the veteran's extensive psychiatric history and noted 
that the history was limited by the veteran's cooperation and 
affect.  Physical examination found a well-healed scar over 
the anterior aspect of the left shoulder.  There was 
tenderness to palpation over the acromioclavicular joint and 
the anterior shoulder.  Abduction was limited to 80 degrees 
both actively and passively.  External rotation was limited 
to 30 degrees.  Internal rotation was limited to 90 degrees.  
He had pain brought about with the extremes of those ranges 
of motion.  There was a sensation in the distribution of the 
musculocutaneous nerves that was intact as well as throughout 
the distributions of the upper extremity.  Strength testing 
demonstrated 4+/5 superspinatous, external rotators, and 
internal rotators about the left shoulder.  X-rays of the 
left shoulder demonstrated a screw about the inferior aspect 
of the glenoid, consistent with Bristow repair.  
Additionally, there was evidence of bony densities about the 
medial aspect of the screw head as well as the inferior 
aspect of the coracoid process.  There was marked 
irregularity of the humeral head.  The examiner diagnosed 
left shoulder pain, status post Bristow repair of the 
anterior shoulder instability.  The examiner provided a 
comment that the veteran's statements of significant pain 
would not be wholly unexpected.  The degenerative changes 
could be due to multiple dislocations or to the repair 
itself.  It did not appear on examination that the screw was 
causing any sort of irritation of the musculocutaneous nerve, 
although it may irritate the local tissues.  Removal of the 
screw was unlikely to bring about significant relief.

An April 1997 VA radiology report notes that views of the 
left shoulder showed moderate osteophyte formation of the 
left glenohumeral articulation.  The radiology examiner 
diagnosed moderate osteoarthritis involving the left 
glenohumeral articulation.

An April 1997 VA medical report shows that the veteran 
complained that the medicine for shoulder pain was not 
working.

A September 1997 VA medical report shows that the veteran 
complained of pain in the shoulder.  The veteran complained 
of left shoulder pains in the evening which his wife needed 
to massage due to severe pains.  He could only sleep on his 
back.  Examination showed decreased range of motion with some 
pain.  X-rays of the left shoulder showed definite traumatic 
arthritis.

A July 1998 VA radiology report notes that a study of both 
shoulders revealed degenerative joint disease of the left 
glenohumeral joint of moderate proportions.

A July 5, 1998, VA medical report notes that the veteran had 
a previous dislocation of the right shoulder following an 
automobile accident and developed a chronically dislocating 
shoulder.  The veteran complained of limited motion and 
painful motion in the left shoulder and pain down the arm to 
the forearm.  There was some numbness of the dorsal forearm 
and palm of the left hand.

A July 28, 1998, VA medical report notes that grip strength 
was equal bilaterally.  The elbow also had painful range of 
motion.  Another July 28, 1998, VA medical report notes that 
the veteran had very minimal allowed range of motion of the 
left arm as the veteran was apprehensive about not wanting 
any motion of the left shoulder or arm.

The Board finds that the criteria for an evaluation in excess 
of 20 percent were not met prior to July 28, 1998.  The 
evidence does not show ankylosis of the veteran's shoulder.  
The evidence also does not show fibrous union or nonunion of 
the humerus, or loss of the humeral head.  In addition, the 
evidence does not show that the veteran's arm motion was 
limited to 25 degrees from the side.  The January 1994 VA 
examination found abduction of 56 degrees and flexion of 51 
degrees.  A January 1994 VA report found abduction of 60 
degrees and flexion of 90 degrees, while a consult on the 
same page found abduction of 40 degrees and flexion of 30 
degrees.  An April 1994 VA report found abduction of 80 
degrees and flexion of 90 degrees.  The August 1996 VA 
examination found abduction of 80 degrees.  The evidence does 
not show that left arm motion was limited to 25 degrees from 
the side prior to July 28, 1998.  Therefore, the criteria for 
a rating in excess of 20 percent for a disability of the 
minor shoulder were not met prior to July 28, 1998.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
stated in the evaluation of a veteran's disability that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore the Board states 
that in the instant case that the nature of the original 
injury has been reviewed and the functional impairment that 
can be attributed to pain or weakness has been taken into 
account.  38 C.F.R. §§ 4.40, 4.45 (1999).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 20 percent for the veteran's left (minor) 
shoulder disability prior to July 28, 1998.  Specifically, 
the Board finds that the additional limitation of the 
function of the veteran's left shoulder due to pain did not 
cause that disability to more nearly approximate the criteria 
for the higher rating.  While the veteran has complained 
consistently of pain, the medical evidence of record does not 
show objective evidence that the pain resulted in sufficient 
limitation of motion, incoordination, or fatigability which 
would warrant elevation to the next higher rating.  The 
veteran's ranges of motion were all reported with the pain 
considered at the extremes of the ranges of motion and none 
of those ranges of motion demonstrated limitation of arm 
movement to 25 degrees from the body.

The Board has specifically considered the findings of the 
August 1996 VA examiner of bony densities about the medial 
aspect of the screw head and inferior aspect of the coracoid 
process, marked irregularity of the humeral head, and the 
possibility of irritation of the local tissues as instructed 
by the March 1999 Joint Motion for Remand of Two Issues, for 
Dismissal of the Remaining Issue, and to Stay Further 
Proceedings.  The Board has also specifically considered the 
evidence showing limitation of abduction to 80 degrees and of 
external rotation to 30 degrees, with pain on motion, as 
specifically instructed by the movants in the March 1999 
motion.  However, the Board finds that those findings do not 
show limitation of motion of the left arm to 25 degrees from 
the body, nor do they otherwise demonstrate that the 
veteran's disability meets the criteria for a rating greater 
than 20 percent for his left shoulder disability.  The Board 
has evaluated the evidence showing the veteran's complaints 
of constant pain, however, the veteran is capable of arm 
motion to a range of more than 25 degrees from his body.  
Although marked irregularity of the humeral head may have 
been shown, the evidence does not show fibrous union, 
nonunion, or malunion.  Thus, the criteria for a rating in 
excess of 20 percent are not met.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 20 percent, 
for degenerative joint disease of the glenohumeral joint of 
the left (minor) shoulder prior to July 28, 1998, are not 
met.  As the preponderance of the evidence is against the 
veteran's claim, that claim is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 
5200-5203 (1999).


B.  Entitlement to a rating greater than 30 percent as of 
July 28, 1998.

A July 28, 1998, VA medical report notes that grip strength 
was equal bilaterally.  The elbow also had painful range of 
motion.  Another July 28, 1998, VA medical report notes that 
the veteran had very minimal allowed range of motion of the 
left arm as the veteran was apprehensive about not wanting 
any motion of the left shoulder or arm.

An April 1998 VA radiology report shows that the veteran's 
left shoulder revealed exophytic lipping of the glenohumeral 
joint indicating degenerative joint disease of the 
glenohumeral joint.  The remaining bony and soft tissue 
structures of the left shoulder appeared unremarkable.

A September 1998 VA medical report shows that the veteran 
complained of continuous pain on motion of the left shoulder.  
His left shoulder had a passive range of abduction of 45 
degrees and an active range of abduction of 20 to 30 degrees.  
His left shoulder had a passive range of elevation to 70 
degrees and an active range of elevation to 35 degrees.  He 
had a passive range of internal rotation of 15 degrees and of 
external rotation of 10 degrees, while his active range of 
internal and external rotation was minimal.  All motions were 
with pain and crepitus.  The examiner diagnosed degenerative 
joint disease of the left shoulder.

An October 1998 VA medical report shows that the veteran 
stated he was doing his best and had problems dealing with 
his daily needs.  He stated that the injections had helped.  
The veteran was refusing to move much due to pain but was 
capable of left shoulder elevation to 60 degrees and 
abduction to 30 degrees.  Internal and external rotation were 
minimal with pain.

An April 1999 VA medical report shows that the veteran had 
very limited range of motion of the left shoulder and 
complained of pain.  There was positive vague point 
tenderness.  Elevation was possible to 45 degrees.  Abduction 
was possible to 45 degrees.  Internal and external rotation 
were minimal.  All ranges of motion were with pain.  
Neurological examination was grossly intact.  An X-ray showed 
gross degenerative arthritis of the glenohumeral joint.  
Surgical debridement was discussed, but the veteran desired 
to wait.

An October 1999 VA joints examination notes that the veteran 
complained of a severe amount of constant pain in his left 
shoulder and stated that he was unable to use his left 
shoulder.  He complained of severe limitation of motion.  He 
stated that the pain was constant and was an 8 or 9 on a 
scale from 1 to 10 where 10 represents the worst, with 
exacerbations occurring approximately six or seven days per 
month when the pain was a 10, and also with acute 
exacerbations.  The veteran stated that he was unable to 
perform any significant activities with his left arm 
secondary to pain in his left shoulder and limitation of 
motion.  The veteran was able to grasp objects with his left 
hand.  The veteran was unable to pick up objects greater than 
five pounds with his left arm.  He was unable to perform any 
overhead activities with his left shoulder and was unable to 
put his hand behind his neck or head to groom himself.  The 
veteran stated that the pain occurred constantly and was 
exacerbated during sleep when he laid upon his shoulder.

Physical examination of the left shoulder revealed the 
presence of a well-healed deltopectoral incision over the 
anterior aspect of the left shoulder, approximately six or 
seven centimeters in length with no evidence of any 
sensitivity, erythema, or infection at the scar site.  The 
veteran had a moderate amount of deltoid muscle atrophy 
compared to the contralateral side.  Active range of motion 
of the left shoulder was to 30 degrees of flexion, 20 degrees 
of adduction, 30 degrees of abduction, 30 degrees of external 
rotation, and 40 degrees of internal rotation.  Passive range 
of left shoulder motion was to 60 degrees of flexion, 25 
degrees of adduction, 45 degrees of abduction, 45 degrees of 
external rotation, and 50 degrees of internal rotation.  
There was marked crepitus on attempted range of motion 
testing with extreme pain on passive range of motion.  There 
did not appear to be any ankylosis of the left shoulder, with 
the motion being limited largely by severe pain as well as 
bony crepitus.  The veteran was otherwise grossly 
neurovascularly intact about the left shoulder with no 
evidence of numbness or tingling over the musculocutaneous 
nerve distribution.  The veteran had 4+ strength out of 5 in 
his left biceps muscle.  There veteran did have 2+ symmetric 
deep tendon reflexes in the biceps, triceps, and 
brachioradialis tendons in the left arm.  Radiographs of the 
left shoulder showed advanced degenerative joint disease of 
the glenohumeral joints with evidence of subchondral 
sclerosis, subchondral cyst formation, and joint space 
narrowing, with an osteophyte formation seen in the 
glenohumeral joint.  There was also evidence of mild to 
moderate acromioclavicular joint arthritis.  The examiner 
diagnosed advanced end-stage degenerative joint disease 
involving the left shoulder glenohumeral joint of post-
traumatic etiology.

The examiner also remarked that there was no evidence of any 
nonunion or fibrous union involving the left humerus.  There 
was no clinical or radiographic evidence of ankylosis of the 
left shoulder glenohumeral joint.  The severe limitation of 
range of motion was due to pain and crepitus.  There was no 
gross ankylosis noted.  The veteran complained of constant 
pain on a daily basis with exacerbations when sleeping on his 
left shoulder.  That appeared consistent with the veteran's 
clinical presentation.  The examiner felt that the veteran 
could be expected to have a further decrease in active and 
passive ranges of motion, muscle incoordination, excessive 
fatigue, and further functional impairment during acute 
flare-ups, but that those could not be accurately measured.  
The examiner concluded that the veteran's left shoulder 
disability had resulted in significant functional impairment 
including loss of all overhead activities involving the left 
shoulder, loss of every day grooming activities with the left 
shoulder, and loss of the ability to pick up objects greater 
than five pounds.  The veteran had markedly impaired function 
of the left shoulder.

A February 2000 VA joints examination notes that the veteran 
complained of having essentially no range of motion in his 
left shoulder and chronic continuous pain managed with 
injections every six months, which provided some relief.  The 
objective examination demonstrated that the veteran moved 
extremely slowly with respect to his shoulders.  He needed 
assistance to remove his shirt, although when observed 
putting his shirt back on, he tended to have more motion that 
attained in the examination.  The remainder of that 
examination addressed the veteran's right shoulder 
disability.

The Board notes that a rating greater than 30 percent would 
be warranted for a left shoulder disability only where the 
evidence showed unfavorable ankylosis of the scapulohumeral 
articulation with abduction limited to 25 degrees from the 
side (Diagnostic Code 5200); loss of the head of the humerus 
(flail joint), nonunion of the humerus (false flail joint), 
or fibrous union of the humerus (Diagnostic Code 5201).  
38 C.F.R. § 4.71a (1999).

The Board finds that the evidence does not show ankylosis of 
the scapulohumeral articulation, loss of the head of the 
humerus, nonunion of the humerus, or fibrous union of the 
humerus.  The October 1999 VA examination specifically found 
that there was no nonunion or fibrous union of the humerus.  
The evidence does not show that the veteran has lost the head 
of the humerus.  Furthermore, the October 1999 VA examination 
specifically found that there was no ankylosis.  Therefore, 
the Board finds that the criteria for a rating greater than 
30 percent are not met.

The December 1999 rating decision which granted the increased 
rating of 30 percent for the veteran's left shoulder 
disability also determined that an extraschedular rating for 
the left shoulder disability was not warranted.

The regulations provide that ratings shall be based as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that the Secretary shall from 
time to time readjust this schedule of ratings in accordance 
with experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

The Board has examined the case at hand and finds that the 
evidence does not show an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards and thus the Board finds that referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service is not warranted.  The evidence does not show 
that the veteran has been hospitalized excessively or 
frequently due to his left shoulder disability.  The Board 
finds that the evidence also does not show marked 
interference with employment due to the veteran's left 
shoulder disability.  The Board notes that the left shoulder 
is the veteran's minor shoulder and although he has marked 
limitation of function of that shoulder, that disability of 
itself is not shown to markedly interfere with the veteran's 
employability.  Thus, the Board finds that referral of this 
disability for an extraschedular rating is not warranted.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 30 percent, 
for degenerative joint disease of the glenohumeral joint of 
the left (minor) shoulder as of July 28, 1998 are not met.  
As the preponderance of the evidence is against the veteran's 
claim, that claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.71, 4.71a, Diagnostic Codes 
5200-5203 (1999).


II.  Entitlement to an increased rating for hypertension.

The veteran contends that his hypertension is more severe 
than currently evaluated, warranting an increased rating.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

The veteran established service connection for hypertension 
by means of a May 1994 rating decision, which assigned a 10 
percent disability rating.  That rating was continued by a 
June 1995 rating decision, which is the subject of this 
appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Hypertension is evaluated pursuant to the 
criteria found in Diagnostic Code 7101 of the Schedule.  
38 C.F.R. § 4.104 (1999).  Under those criteria, a rating of 
10 percent is warranted where the evidence shows diastolic 
blood pressures of predominantly 100 or more; systolic blood 
pressures of predominantly 160 or more; or is assigned as a 
minimum evaluation for an individual with a history of 
diastolic blood pressure predominantly 100 or more who 
requires continuous medication for control.  A rating of 20 
percent is warranted where the evidence shows diastolic blood 
pressures of predominantly 110 or more or systolic blood 
pressures of predominantly 200 or more.  38 C.F.R. § 4.104 
(1999).

The criteria for evaluation of cardiovascular disorders were 
amended during the pendency of the veteran's appeal, 
effective January 12, 1998.  See 62 Fed. Reg. 65,219 
(December 11, 1997).  Pursuant to the criteria in effect 
prior to January 12, 1998, a 10 percent rating was warranted 
where the evidence showed diastolic pressures of 
predominantly 100 or more or where continuous medication was 
shown necessary for the control of hypertension with a 
history of diastolic blood pressures of predominantly 100 or 
more.  A 20 percent rating was warranted where the evidence 
showed diastolic blood pressures of predominantly 110 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to January 12, 1998, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  The Board finds that both versions of the 
regulation are equally unfavorable to the appellant's claim 
for increase.

A January 10, 1994, VA medical report provides a blood 
pressure of 127/80.

At a January 1994 VA examination, three blood pressures were 
taken.  The first was 137/91.  The second was 136/92.  The 
third was 132/96.  The examiner noted that the veteran had 
headaches and when they were worse or when he felt dizzy was 
when he would find out his blood pressure was elevated.  He 
took Dilacor and rested and the headaches subsided.  The 
examiner diagnosed hypertension only under fair control.

A March 7, 1994, VA medical report notes that the veteran's 
blood pressure was 114/63.  A March 24, 1994, VA medical 
report notes that the veteran's blood pressure was 123/64.  
An April 4, 1994, VA medical report notes that the veteran's 
blood pressure was 130/70.

A December 1994 private physician's letter reports that he 
had taken the following blood pressures of the veteran:  
144/112 on November 16, 1994; 138/116 on October 17, 1994; 
140/118 on August 31, 1994; 136/112 on August 10, 1994; 
146/120 on July 15, 1994; 132/116 on June 27, 1994; 138/112 
on May 27, 1994; 144/118 on April 22, 1994; 142/112 on March 
28, 1994; 136/120 on February 23, 1994; and 138/118 on 
January 26, 1994.

A September 13, 1995, VA medical report notes that the 
veteran's blood pressure was 125/83.  A November 2, 1995, VA 
medical report notes that the veteran's blood pressure was 
123/74.

A February 5, 1996, VA medical report provides a blood 
pressure of 142/88.  A May 3, 1996, VA medical report 
provides a blood pressure of 137/77.  A May 6, 1996, VA 
medical report provides a blood pressure of 133/80.  An 
October 2, 1996, VA medical report provides a blood pressure 
of 116/74.

A February 11, 1997, VA medical report provides a blood 
pressure of 145/98.  An April 17, 1997, VA medical report 
provides a blood pressure of 142/78.  A September 30, 1997, 
VA medical report provides a blood pressure of 154/82.  A 
December 8, 1997, VA medical report provides a blood pressure 
of 155/97.

A February 23, 1998, VA medical report provides a blood 
pressure of 155/94.  A February 28, 1998, VA medical report 
provides a blood pressure of 125/90.  An April 10, 1998, VA 
medical report provides blood pressures of 155/97, 157/100, 
and 140/90.  A May 11, 1998, VA medical report provides a 
blood pressure of 145/86.  A June 16, 1998, VA medical report 
provides blood pressures of 174/106, 167/106, and 150/110.  A 
July 23, 1998, VA medical report provides blood pressures of 
155/99, 182/104, and 138/92.  A September 22, 1998, VA 
medical report provides blood pressures of 149/103 and 
152/116.  An October 9, 1998, VA medical report provides a 
blood pressures of 156/103.  A November 10, 1998, VA medical 
report provides a blood pressure of 169/90.

A February 4, 1999, VA medical report provides blood 
pressures of 182/120 and 185/111.  A March 16, 1999, VA 
medical report provides a blood pressure of 158/90.  An April 
29, 1999, VA medical report provides blood pressures of 
185/111, 181/109, and 152/110.  A June 4, 1999, VA medical 
report provides a blood pressure of 170/98.

An October 16, 1999, VA heart examination shows that an 
echocardiogram showed that the contractibility of the left 
ventricle was well preserved.  Global ejection fraction was 
65% to 70%.  There were no clots in any chamber and there was 
no pericardial disease.  The echocardiogram was considered 
essentially normal except for very trivial and minor 
regurgitation jets.  The examiner diagnosed arterial 
hypertension with no evidence of hypertensive vascular 
disease.

A November 18, 1999, VA hypertension examination found blood 
pressures of 170/102, 186/108, and 196/108, all in the 
sitting position.  The examiner diagnosed arterial 
hypertension with no evidence of heart disease.

A February 10, 2000, VA hypertension examination stated that 
there was no evidence of heart disease.  A stress test was 
not indicated because the veteran was considered a normal 
individual able to withstand exercising like anybody else.  
That meant that his METS level was over 10.

The Board finds that the evidence does not show diastolic 
blood pressures of predominantly 110 or more or systolic 
blood pressures of predominantly 200 or more.  Therefore, a 
higher rating of 20 percent is not warranted.  There are no 
recorded systolic blood pressures of 200 or more.  While 
there are recorded diastolic blood pressures in excess of 
110, and even a recorded diastolic blood pressure of 120, the 
Board finds that the diastolic blood pressures are not 
predominantly 110 or more.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, the Board has placed primary importance 
on the most recent blood pressure readings in evaluating the 
veteran's claim.  However, the Board still finds that 
diastolic blood pressures predominantly 110 or more and 
systolic blood pressures of 200 or more are not shown.  When 
considering the diastolic pressures of record taken in 1998 
and beyond, the majority are less than 110.  When considering 
the diastolic pressures of record taken in 1999 and beyond, 
the majority are less than 110.  Therefore, the Board finds 
that the veteran's diastolic blood pressures are not 
predominantly 110 or more and an increased rating is not 
warranted.

The Board has also considered the veteran's treatment in 1999 
and beyond to determine whether on the predominant number of 
occasions his blood pressure might have been greater than 
110.  The veteran's blood pressure is of record for five 
occasions in 1999 and beyond.  On three of those occasions 
(March 16, 1999; June 4, 1999; and November 18, 1999), the 
veteran's diastolic pressures were all less than 110.  On one 
occasions (February 4, 1999), the veteran's diastolic 
pressure was more than 110.  On another occasion (April 29, 
1999), the veteran had two diastolic readings of 110 or more 
and one reading of less than 110.  However, the criteria 
provide that the predominant diastolic readings must be of 
110 or more.  Here, the predominant readings are clearly less 
than 110, thus an increased rating is not warranted.

The March 1999 Joint Motion for Remand of Two Issues, for 
Dismissal of the Remaining Issue, and to Stay Further 
Proceedings, requested that the Board's previous decision be 
vacated as remanded because the Board failed to rate the 
veteran's hypertension pursuant to the criteria for the 
evaluation of hypertensive heart disease.  However, the Board 
notes that there is no evidence of record whatsoever which 
shows that the veteran has hypertensive heart disease.  
Specifically, the October and November 1999 examinations 
found no evidence of heart disease.  Therefore, as 
hypertensive heart disease is not shown by the evidence of 
record, the Board finds that it would be inappropriate to 
rate the veteran's disability of hypertension (which is shown 
and for which he is service-connected) pursuant to the 
criteria for the evaluation of hypertensive heart disease 
which is not shown.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for hypertension are not met.  As the preponderance of the 
evidence is against the veteran's claim, that claim is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).


III.  Entitlement to compensation pursuant to 38 U.S.C. 
§ 1151 for a postoperative right shoulder acromioclavicular 
separation.

The veteran essentially contends that he has residuals of a 
right shoulder acromioclavicular separation which are the 
result of VA treatment or an injury while being treated by 
VA.  After a review of the record, the Board finds that the 
veteran has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for a right shoulder disability 
is well grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The elements of a "well grounded" claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 are whether there is 
additional disability which resulted from training, 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation.  Where a claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
38 U.S.C. Chapter 31, awarded under any of the laws 
administered by VA, or as a result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to such veteran, 
disability or death compensation shall be awarded in the same 
manner as if such disability or aggravation were service-
connected.  38 U.S.C.A. § 1151 (West 1991).

The Board notes that the criteria for entitlement to 
compensation pursuant to § 1151 were amended during the 
pendency of the veteran's appeal.  Effective October 1, 1997, 
the statute provides that compensation shall be awarded for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  A 
disability is a qualifying disability if the disability was 
not the result of the veteran's willful misconduct and:  (1) 
the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility as defined in 38 U.S.C. § 1701(3)(A), and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable; or (2) the 
disability was proximately caused by the provision of 
training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31.  
38 U.S.C.A. § 1151 (West Supp. 2000).

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board must evaluate which version of 
§ 1151 would be more favorable to the appellant.

The Board finds that to evaluate the veteran's claim pursuant 
to both the old criteria and the new criteria is not 
prejudicial to the veteran.  Both sets of criteria require 
that the veteran show additional disability as a prerequisite 
to establishing entitlement to compensation pursuant to 
§ 1151, and that there be some etiological connection between 
the additional disability and VA treatment.  As the evidence 
does not show that the veteran has any additional disability 
which resulted from or was caused by his VA treatment, or 
from any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, the Board finds that the veteran 
does not meet the more liberal criteria of § 1151, in effect 
prior to October 1, 1997, nor does the veteran meet the more 
stringent criteria of § 1151 in effect subsequent to October 
1, 1997.  In this instance the two versions of the statute 
are equally unfavorable to the veteran's claim.

In this case, the determinative issues presented by the claim 
are whether the additional disability of a right shoulder 
disability damage resulted from the treatment by VA.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

A review of the medical evidence fails to show any competent 
evidence that shows that the veteran has any additional 
disability or aggravation of disability as a result of VA 
hospital care, medical or surgical treatment, examination, or 
rehabilitation services.

The evidence includes a March 24, 1994, VA medical report 
where the veteran states that he fell two weeks prior on his 
right shoulder and that it was still sore and painful.  The 
examiner diagnosed a Grade II acromioclavicular separation 
following X-ray.

The evidence also includes an April 4, 1994, VA medical 
report wherein the veteran stated that he fell down the 
stairs on his right shoulder one hour prior to being seen.  
He complained of pain in the right shoulder with impaired 
mobility.  The examiner stated that the X-ray showed no acute 
displacement and no acute bone fracture.  The examiner 
diagnosed acute right shoulder trauma post-fall.  A radiology 
report shows a slight separation of the acromial-clavicular 
joint.  A July 12, 1994, VA medical report shows that the 
veteran underwent a Dunn Weaver procedure of the right 
shoulder on May 2, 1994.

In an August 1994 VA Form 21-4176, Report of Accidental 
Injury in Support of Claim for Compensation for Pension, the 
veteran indicated that on March 24, 1994, he was getting a 
refill of medications when he fell down the stairs and landed 
on his right shoulder, resulting in a separation and a 
surgical repair which was ultimately unsuccessful.

The veteran has alleged that he has an additional disability 
of a right shoulder disability incurred while being treated 
by VA.  The Board notes that a claimant would not meet the 
burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a).  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. at 611 (1992).

The medical evidence of record does not show that any 
treatment at a VA facility resulted in any additional 
disability or aggravation of disability.  The evidence shows 
that the veteran claims to have fallen on either March 24, 
1994, or April 4, 1994, while at a VA facility refilling 
prescriptions.  There is no evidence of record which shows 
that any right shoulder disability is etiologically related 
to VA treatment.  Therefore, the Board finds that the 
competent medical evidence of record does not show any 
additional disability or aggravation of disability which is 
the result of VA treatment of that this condition is in any 
way the result of VA treatment.

The VA Office of General Counsel has held that compensation 
under 38 U.S.C. § 1151 for injuries suffered "as the result 
of...hospitalization" is not limited to injuries resulting 
from the provision of hospital care and treatment, but may 
encompass injuries resulting from risks created by any 
circumstances or incidents of hospitalization.  In 
determining whether a specific injury is a result of 
hospitalization, guidance may be drawn in appropriate cases 
from judicial decisions under workers' compensation laws and 
similar laws requiring a finding of causation without regard 
to fault.  An injury caused by a fall may be considered a 
result of hospitalization where the conditions or incidents 
of hospitalization caused or contributed to the fall or the 
severity of the injury.  A fall due solely to the patient's 
inadvertence, want of care, or preexisting disability 
generally does not result from hospitalization.  In 
individual cases, the question whether an injury resulted 
from hospitalization is essentially an issue of fact to be 
determined by the fact finder upon consideration of all 
pertinent circumstances.  VAOPGCPREC 07-97 (Jan. 29, 1997); 
62 Fed. Reg. 15,566 (1997).

In this case, there is no competent evidence of record which 
shows that the conditions or incidents of hospitalization 
caused or contributed to the veteran's fall.  Therefore, the 
Board finds that the veteran's injury is not shown by the 
evidence of record to have resulted from VA treatment.  The 
Board notes that the evidence does not show that the veteran 
was hospitalized at the either of the alleged times of the 
injury.  He has stated that he was refilling prescriptions on 
an outpatient basis.  Furthermore, there is no competent 
evidence showing that the veteran incurred any additional 
disability or aggravation of disability of the right shoulder 
resulting from  VA treatment for any injury.

As there is no current medical evidence which shows that the 
veteran has any additional disability or aggravation of 
disability as a result of or caused by any VA treatment, the 
veteran's claim fails to show the required elements of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The Board has thoroughly reviewed the claims file, 
but finds no evidence of a plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.

Where a veteran has not met the burden of presenting evidence 
of a well-grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 9 Vet. 
App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the September 1996 statement of the case, November 1999 
supplemental statement of the case, the March 2000 
supplemental statement of the case, and in the above 
discussion.  The Board specifically notes that in order to 
advance a well-grounded claim on this issue, the veteran must 
present competent medical evidence showing some additional 
disability of the right shoulder has resulted from VA 
treatment.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See, Edenfield v. Brown, 8 Vet. App 384 (1995) 
(where a Board decision disallows a claim on the merits and 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating, greater than 20 percent, 
for degenerative joint disease of the glenohumeral joint of 
the left (minor) shoulder prior to July 28, 1998, is denied.

Entitlement to an increased rating, greater than 30 percent, 
for degenerative joint disease of the glenohumeral joint of 
the left (minor) shoulder as of July 28, 1998, is denied.

Entitlement to an increased rating, greater than 10 percent, 
for hypertension, is denied.

The veteran's claim of entitlement to compensation pursuant 
to 38 U.S.C. § 1151 for a postoperative right shoulder 
acromioclavicular separation is not well grounded and is 
therefore denied.

This appeal is denied in its entirety.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 

